467 F.2d 1106
Guadalupe VALDOVINOS-TORRES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-1952.
United States Court of Appeals,Ninth Circuit.
Sept. 19, 1972.

Guadalupe Valdovinos-Torres, in pro. per.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, James W. Meyers, Asst. U. S. Attys., San Diego, Cal., for respondent-appellee.
Before KOELSCH, HUFSTEDLER and GOODWIN, Circuit Judges.
PER CURIAM:


1
After imposing a four-year sentence on a conviction of illegal transportation of aliens, the district judge recommended against parole at the earliest possible time.  Valdovinos-Torres then brought proceedings under 28 U.S.C. Sec. 2255, contending that the recommendation denied him due process of law by inhibiting his chances for parole.  The district court denied relief.  We affirm.


2
The appellant has cited no constitutional or statutory provision that would deny the district judge the advisory role contemplated in 18 U.S.C. Sec. 4208.  Indeed, the entire section, taken as a whole, exhibits a congressional intent to afford the sentencing judge a wide range of discretionary recommendations, most of which, like the one made in this case, are advisory only.  Under Section 4208(a)(1), however, the sentencing judge could have specified that parole not be favorably considered until after one third of the sentence had been served.


3
Affirmed.